DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a member to form a fluid tight seal to restrict flow” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitation “a portion of weakened structural integrity forming a portion of a peripheral surface of the body forming the first lumen and the guidewire lumen” is unclear because the claim does not appear to have proper antecedent basis for “the body forming the first lumen and the guidewire lumen”. It is acknowledged that claim 15 recites “a body having a hub and a tubular body…the 
For the purpose of examination, the rejected limitation will be interpreted to mean “a portion of weakened structural integrity forming a portion of a peripheral surface of the tubular body having the first lumen and the guidewire lumen”.
Applicant is also urged to define another feature having greater structural integrity in order to most clearly define the relative characteristics of the “portion of weakened structural integrity”.
Claim 15 is further rejected for reciting “adjacent portions of weakened structural integrity being separated by a second material having a lower modulus of elasticity than the first elastomeric material” because it is not known what is meant by “adjacent portions of weakened structural integrity”. It is noted that claim 15 recites “a portion of weakened structural integrity” (line 14) but does not recite more than one such “portion”. Thus, the limitation “adjacent portions of weakened structural integrity” lacks antecedent basis in the claim. Further, it is not clear what structure would be “adjacent to” such portions of weakened structural integrity, to the extent that they exist (e.g., whether the portions of weakened structural integrity are adjacent each other or adjacent another undisclosed structural feature).
For the purpose of examination, the rejected limitation will be interpreted consistent with Applicant’s disclosure to mean at least a second portion of weakened structural integrity, the second portion of weakened structural integrity being separated 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agro et al (U.S. Pat. 6,007,522, hereinafter “Agro”) in view of Horzweski et al (U.S. Pub. 2002/0032459 A1, hereinafter “Horzewski”), further in view of van der Burg et al (U.S. Pub. 2003/0220667 A1, hereinafter “van der Burg”), further in view of Mackley et al (U.S. Pub. 2007/0049946 A1, hereinafter “Mackley”).
Regarding claim 1, Agro discloses an introducer sheath 34 (Fig. 1) that aids accessing a patient's vasculature to perform a medical procedure, the introducer sheath comprising:
a hub 32 (Fig. 1) configured to receive one or more medical devices (e.g., the hub 32 is intended to receive ancillary devices that are inserted into a lumen of a shaft 38);
a tubular body 38 (Fig. 1) extending from a distal end toward a proximal end and the hub 30, the tubular body comprising: 
a lumen 56 or 58 (Fig. 1B) defined at least partially by a wall (material which separates the two lumens from one another and from a third lumen 60), 
a secondary guidewire channel 60 (Fig. 1B) disposed within the wall of the tubular body and configured to receive a guidewire 36 (Fig. 1B) that is advanceable through the secondary channel to exit from the distal end (see Fig. 1 illustrating the guidewire 36 exiting the distal end 46 of the tubular body 38);
the secondary guidewire channel 60 extending from a proximal channel opening 52 (Fig. 1) which is distal to the proximal opening and the hub (i.e., the opening 52 is distal to the hub 32 itself, therefore, is distal to the proximal opening at the proximal-most end of the hub), and
a distal channel opening of the secondary channel (located to be at the distal tip of the tubular body 38) such that the distal channel opening and the distal opening are coterminous with the distal-most end of the tubular body (see Fig. 1 illustrating the guidewire 36 exiting from the distal end 46 at the distalmost end of the tubular body 38).
It is noted that Agro does not appear to disclose that the hub comprises a sealed hub portion, such that the proximal channel opening 52 is distal to the sealed hub portion and the secondary guidewire channel is sealed when a guidewire is not disposed therein.
Horzewski discloses an introducer sheath that aids accessing a patient’s vasculature to perform a medical procedure, the introducer sheath comprising a hub 105 (Fig. 6A) configured to receive one or more medical devices, the hub comprising a 
A skilled artisan would have found it obvious at the time of the invention to modify the hub of Agro so as to provide the hub with a sealed hub portion, as taught in Horzewski, in order to provide hemostasis by preventing the exit of blood and/or bodily fluids from the introducer sheath (see para [0062] of Horzewski).
Moreover, since the combination of Agro and Horzewski suggests that the valve would be located within the hub itself, the opening 52 being completely distal of the hub, a skilled artisan would thereby recognize that the proximal channel opening 52 would be distal to the sealed hub portion as required in claim 1. 
Further, Agro does not appear to disclose the secondary guidewire channel comprising a member to form a fluid tight seal to restrict flow through the secondary channel when the guidewire is not disposed within the secondary channel (the “member” is interpreted to be a valve, membrane or equivalent structure as disclosed in Applicant’s published specification, para [0190]). 
Van der Burg discloses a device that aids accessing a patient’s vasculature to perform a medical procedure (such as for the delivery of an occluding device), the device including a guidewire lumen inside which is located a self-sealing valve or gasket (see para [0061]).
A skilled artisan would have found it obvious at the time of the invention to modify the guidewire channel in Agro to comprise a member to form a fluid tight seal to restrict flow through the secondary channel, based on the teaching in van der Burg of the 
Further, regarding claim 1, Agro discloses that the tubular body 38 is made from a material such as PEBA (see col. 5, lines 32-37), which was known to a skilled artisan to be expandable. Thus, Agro inherently discloses the at least one deformable, expandable portion of the tubular body since the entire tubular body can be made from the expandable material.
Additionally, Mackley discloses an introducer sheath with a tubular body 10, having a channel 22 configured to receive a guidewire advanceable through the channel 22, and further having a deformable expandable portions 36 defining zones of separation 20 which are configured to increase the cross-sectional area of the tubular body (i.e., the deformable expandable portions 36 are thin segments of the tubing material that can be flexed or split apart which would result in a larger cross-sectional area of the overall tubular member 10). Further, Mackley discloses that the walls 14 of the body, where the zones of separation are located, are made from a material such as polyetherblockamide (PEBA) which is thus understood to have the expandability characteristic at least in the location of the expandable portions 36, and is the same material cited in Agro.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Agro by providing the deformable expandable portion as taught in Mackley, for the purpose of tearing through the introducer so that the introducer may be removed from the guidewire to leave the guidewire in place (see Mackley at para [0005]).

Additionally, Mackley discloses a guidewire channel 22 and another lumen 16. Mackley illustrates in Fig. 3 that a zone of separation is located between the guidewire channel 22 and the lumen 16. 
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Agro by providing the deformable expandable portion between the lumen and the secondary guidewire channel, for the purpose of tearing through the introducer so that the introducer may be removed from the guidewire to leave the guidewire in place (see Mackley at para [0005]).
Regarding claims 3 and 4, it is understood that virtually every material would split when expanded beyond a predetermine diameter and/or expansion distance, thus, this limitation is understood to be inherently taught in the invention of Agro.
Regarding claim 7, Agro discloses that the at least one deformable expandable portion comprises another lumen (such as the other of lumen 56 or 58) formed in a wall of the deformable expandable portion (i.e., the lumen is formed in the wall of the tubular body 38 which is made up of PEBA material), the other lumen providing elasticity to the deformable expandable portion (i.e., it is understood that areas of no material would be inherently more elastic).
However, Agro does not appear to disclose “a plurality of other lumens” as claimed.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 8, Agro discloses that at least one deformable expandable portion has a uniform thickness (i.e., the deformable expandable portion may be material of the tubular body 38 located between the channels 56, 58 and 60, or material around the channels 56, 58 and 60; the thickness of this material does not appear to change throughout a length of the tubular body).
Regarding claim 9, Agro inherently discloses that the at least one deformable expandable portion would stretch elastically along an arc that curves starting from a first surface of the wall and terminating a second surface of the wall, since if the tubular body 38 were expanded, it would expectedly expand around the lumens 56, 58 and 60 which have a curved perimeter).

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agro et al (U.S. Pat. 6,007,522), in view of Horzewski et al (U.S. Pub. 2002/0032459 A1), further in view of van der Burg et al (U.S. Pub. 2003/0220667 A1), further in view of Mackley et al (U.S. Pub. 2007/0049946 A1), further in view of Eversull et al (U.S. Pub. 2005/0085841 A1, hereinafter “Eversull”) and Schiffer (U.S. Pat. 5,195,978, hereinafter “Schiffer”).
Regarding claims 5 and 6, it is noted that Agro in view of Horzewski, van der Burg and Mackley does not appear to disclose a geometric pattern formed on at least a portion of the inner wall of the tubular body to facilitate splitting a portion of the tubular body, the geometric pattern comprising a least one of a separation line or plurality of grooves to facilitate splitting of a portion of the tubular body.
Eversull discloses an introducer sheath having a geometric pattern in the form of a separation line or plurality of grooves, e.g., 186, formed on an inner wall of a tubular body in order to facilitate splitting thereof (see also para [0097]). Further, Schiffer discloses an introducer sheath having a separation line or a plurality of grooves that can be located either on an outer wall of the sheath or an inner wall (as illustrated in Figs. 5-6).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Agro in view of Horzewski, van der Burg and Mackley, according to the teaching in Eversull and Schiffer, in order to facilitate splitting of the tubular body of the introducer sheath.

Claims 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agro et al (U.S. Pat. 6,007,522) in view of van der Burg et al (U.S. Pub. 2003/0220667 A1), further in view of Eversull et al (U.S. Pub. 2005/0085841 A1) and Schiffer (U.S. Pat. 5,195,978).
Regarding claim 10, Agro discloses an introducer sheath 34 (Fig. 1) that aids accessing a patient's vasculature to perform a medical procedure, the introducer sheath comprising:
a first lumen 56 or 58 (Fig. 1B) extending from a distal opening at a distal-most end of a tubular body 38 toward a proximal opening at a proximal-most end of the tubular body of the introducer sheath (i.e., the lumen 56 or 58 extends the entire length of the tubular body from its distal end 46 to its proximal end 40), the first lumen being formed from at least a portion of a hub portion 32 (Fig. 1) and at least a portion of a wall of the tubular body extending from the hub portion, the hub portion configured to receive one or more medical devices  (such as ancillary devices that are inserted into the lumen 56 or 58),
a guidewire lumen 60 (Fig. 1B) disposed within the wall of the tubular body and configured to receive a guidewire 36 (Fig. 1B) that is advanceable through the secondary channel to exit from the distal end (see Fig. 1 illustrating the guidewire 36 exiting the distal end 46 of the tubular body 38), the guidewire lumen 60 extending from a proximal lumen opening 52 (Fig. 1) which is distal to the proximal opening and closer to a hub than to the distal-most end (see Fig. 1), and a distal lumen opening of the guidewire lumen 60 and the distal opening being co-terminus with the distal-most end of 
Agro does not appear to disclose the secondary guidewire channel comprising a member to form a fluid tight seal to restrict flow through the secondary channel when the guidewire is not disposed within the secondary channel (the “member” is interpreted to be a valve, membrane or equivalent structure as disclosed in Applicant’s published specification, para [0190]). 
Van der Burg discloses a device that aids accessing a patient’s vasculature to perform a medical procedure (such as for the delivery of an occluding device), the device including a guidewire lumen inside which is located a self-sealing valve or gasket (see para [0061]).
A skilled artisan would have found it obvious at the time of the invention to modify the guidewire channel in Agro to comprise a member to form a fluid tight seal to restrict flow through the secondary channel, based on the teaching in van der Burg of the usefulness of such valve for preventing the passage of fluid or other material once the guidewire is removed from the guidewire channel (see van der Burg at para [0061]).
Further, it is noted that Agro does not appear to disclose a portion of weakened structural integrity located between the first lumen and the guidewire lumen and including a geometric pattern formed on at least a portion of the inner wall of the tubular body to facilitate splitting a portion of the tubular body, the geometric pattern comprising a least one of a separation line or plurality of grooves to facilitate splitting of a portion of the tubular body, and the portion of weakened structural integrity being located near an inner wall of the lumen or on an inner wall of the guidewire lumen.

A skilled artisan would have found it obvious at the time of the invention to modify the invention of Agro according to the teaching in Eversull and Schiffer, in order to facilitate splitting of the tubular body of the introducer sheath.
Regarding claim 12, it is noted that Agro does not appear to disclose that the wall of the tubular body further comprises “a plurality of other lumens” as claimed, which provide additional elasticity to the tubular body.
However, a skilled artisan would have found it obvious at the time of the invention to provide at least one additional lumen in order to provide the “plurality of other lumens” as claimed. Agro suggests that ancillary lumens 56 and 58 are used for various functions such as injection of media or for the introduction of other ancillary devices (see Agro at col. 6, lines 9-13). A skilled artisan would recognize that it would be desirable to provide at least one additional lumen in order to facilitate the introduction of media flow or an additional number of ancillary devices as may be desired to perform an intended procedure. Further, adding at least one more ancillary lumen would amount to merely duplicating the number of ancillary lumens, which would have been within the level of ordinary skill in the art at the time of the invention absent a new and unexpected In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 13, Agro discloses that at least one deformable expandable portion has a uniform thickness (i.e., the deformable expandable portion may be material of the tubular body 38 located between the channels 56, 58 and 60, or material around the channels 56, 58 and 60; the thickness of this material does not appear to change throughout a length of the tubular body).
Regarding claim 14, Agro inherently discloses that the at least one deformable expandable portion would stretch elastically along an arc that curves starting from a first surface of the wall and terminating a second surface of the wall, since if the tubular body 38 were expanded, it would expectedly expand around the lumens 56, 58 and 60 which have a curved perimeter).

Claim 15-18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable by Agro et al (U.S. Pat. 6,007,522, hereinafter “Agro”) in view of Casey et al (U.S. Pub. 2002/0183781 A1, hereinafter “Casey”).
Regarding claim 15, Agro discloses an introducer sheath 34 (Fig. 1) that aids accessing a patient's vasculature to perform a medical procedure, the introducer sheath comprising:
a body 10 having a hub 32 (Fig. 1) and a tubular body 38 (Fig. 1) extending from the hub, the hub configured to receive one or more medical devices (e.g., the hub 32 is intended to receive ancillary devices that are inserted into a lumen of the tubular body 
the first lumen extending from a distal opening at a distal-most end of a tubular body 38 toward a proximal opening at a proximal-most end of the tubular body of the introducer sheath (i.e., the lumen 56 or 58 extends the entire length of the tubular body from its distal end 46 to its proximal end 40), and
a guidewire lumen 60 (Fig. 1B) disposed within the wall of the tubular body and configured to receive a guidewire 36 (Fig. 1B) that is advanceable through the secondary channel to exit from the distal end (see Fig. 1 illustrating the guidewire 36 exiting the distal end 46 of the tubular body 38), the guidewire lumen 60 extending from a proximal lumen opening 52 (Fig. 1) which is distal to the proximal opening and closer to a hub than to the distal-most end (see Fig. 1), a distal lumen opening of the guidewire lumen 60 and the distal lumen opening being co-terminus with a plane containing the distal-most end of the tubular body (i.e., the guidewire lumen 60 terminates at the distal end 46 of the tubular body to exit the tubular body  as shown in Fig. 1); and
a portion of weakened structural integrity forming a portion of a peripheral surface of the tubular body having the first lumen and the guidewire lumen (see section 112 rejection, above), in the form of material that is thinner in this region compared to a region in another portion of the cross-sectional area of the tubular body 38 where more material is present. An annotated Fig. 1B is provided below for clarification, showing the portion of weakened structural integrity relative to a portion of greater structural integrity. 
 Further, Agro discloses that the material of the tubular body 38 may be, for example, polyethylene block amide (PEBA; see col. 5, lines 32-37) which is a known 


    PNG
    media_image1.png
    433
    763
    media_image1.png
    Greyscale

Agro et al (U.S. Pat. 6,007,522), Fig. 1, Annotated.

It is noted that Agro does not appear to disclose that adjacent portions of weakened structural integrity are separated by a second material having a lower modulus of elasticity than the first elastomeric material.
Casey discloses a tubular body 1 for introducing or retrieving another device (see Figs. 2a-2c), the tubular body 1 having multiple portions 2 (Fig. 2) of weakened structural integrity forming a portion of a peripheral surface of the tubular body, the multiple portions of weakened structural integrity being formed of a first elastomeric material (such as Tecothane, an aromatic polyether-based thermoplastic polyurethane; see para [0084]) separated by a second material 3 (Fig. 2) having a lower modulus of 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Agro so as to provide additional portions of weakened structural integrity, the portions being separated by a second material having a lower modulus of elasticity than the material forming the portions of weakened structural integrity, so as to enable the tubular body to be radially expandable to facilitate movement of a larger device within the sheath (see Casey at para [0084]) while being less likely to buckle due to the portions of second material having a lower modulus of elasticity (see Casey at para [0086]).
Regarding claim 16, Agro discloses an outer cover 114 (Fig. 5) at least partially surrounding a portion of the body 38.  
Regarding claim 17, Agro discloses that the outer cover comprises a first portion having two disconnected ends (e.g., a proximal portion 124 of the cover with a slit 118 separating two disconnected ends) and a second portion having two disconnected ends (e.g., a distal portion 120 of the cover with the slit 118 separating two disconnected ends), the disconnected ends being separable upon expansion of the body (as by tearing at the slit 118, which would expectedly occur with enough deformation of the tubular body 38).
Regarding claim 18, Agro discloses two overlapping, deformable expandable portions configured to separate upon expansion of the body (see Fig. 4C illustrating overlapping portions 134, 136 as an alternative to the embodiment shown in Fig. 4B; .

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agro (U.S Pat. 6,007,522), in view of Casey et al (U.S. Pub. 2002/0183781 A1), further in view of Eversull et al (U.S. Pub. 2005/0085841 A1, hereinafter “Eversull”).
Regarding claim 16-18, it is noted that Agro discloses an introducer sheath comprising an outer cover 114 (Fig. 4) but does not appear to disclose that the outer cover comprising a plurality of discrete apertures.
Further, Eversull discloses apertures, e.g., 186, in a wall of an introducer sheath to facilitate splitting thereof (para [0097]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Agro in view of Casey to incorporate a plurality of discrete apertures, in order to facilitate expansion of the tubular body or to facilitate insertion or removal of the guidewire (see Eversull at para [0097]).

Claim 20 is under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agro (U.S Pat. 6,007,522) in view of Casey et al (U.S. Pub. 2002/0183781 A1), further in view of Norlander et al (U.S. Pat. 6,562,049 B1, hereinafter “Norlander”).
Regarding claim 20, it is noted that Agro discloses an outer cover 114 (Fig. 4), the outer cover does not appear to comprise a helical aperture.

A skilled artisan would have found it obvious at the time of the invention to modify the invention of Agro in view of Casey according to the teaching in Norlander, in order to facilitate expansion of the tubular body or to facilitate insertion or removal of the guidewire (see Norlander at col. 7, lines 6-15). 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered.
Applicant’s arguments on pg. 8, section D have been considered. The rejection has been withdrawn in light of the amendment.
Applicant’s arguments on pgs. 8-10, section E have been considered. A new ground of rejection has been applied for claim 15. Further, regarding claims 1 and 10, a new ground of rejection has been applied using the van der Burg reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
02/24/2022